Citation Nr: 0028817	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  92-18 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of anxiety neurosis, currently rated as 30 
percent disabling.

2.  Entitlement to an initial compensable evaluation for 
residuals of a nondiffuse stress fracture of the left 
anterior tibial tuberosity.  

3.  Entitlement to an initial compensable evaluation for 
urethral papillomas.  


REPRESENTATION

Appellant represented by:	Edward F. Berry, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1985 to 
November 1988.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1989 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which service connection was 
granted for anxiety neurosis, residuals of a nondiffuse 
stress fracture of the left anterior tibial tuberosity and 
urethral papillomas.  A 10 percent evaluation was assigned 
for anxiety neurosis and that evaluation was increased to 30 
percent in a July 1997 rating decision.  A noncompensable 
evaluation was assigned for residuals of a nondiffuse stress 
fracture of the left anterior tibial tuberosity and urethral 
papillomas.  

The Board remanded these issues in June 1996.  The requested 
development has been accomplished and the case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected anxiety neurosis is 
manifested by moderate symptoms and transient and expectable 
reactions to psychosocial stressors.  

2.  The veteran's service-connected residuals of a nondiffuse 
stress fracture of the left anterior tibial tuberosity are 
manifested by a prominent tibial tubercle with associated 
pain to palpation over the tubercle and insertion of his 
patella tendon.  

3.  The veteran's service-connected urethral papillomas are 
manifested by reports of problems starting and stopping 
urination, problems controlling the muscles of the urethra, 
problems with urine retention, and a history of urinary tract 
infections.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
anxiety neurosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Codes 9400, 
9440 (1996); 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9440 
(1999).

2.  The criteria for a rating of 10 percent for residuals of 
a nondiffuse stress fracture of the left anterior tibial 
tuberosity have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Code 5262 (1999).

3.  The criteria for an increased (compensable) evaluation 
for urethral papillomas have not been met.  38 U.S.C.A. 1155, 
5107 (West 1991); 38 C.F.R. 4.20, 4.115a, Diagnostic Code 
7529 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

The Board notes that these claims are based on the assignment 
of initial ratings for disabilities following an initial 
award of service connection for those disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.

I.  Anxiety Neurosis

The VA examined the veteran in June 1989.  The mental status 
examination revealed a that the veteran was alert and 
oriented in all modalities.  His speech was pressured and he 
exhibited shakiness and tension.  The veteran complained of 
anxiety and anticipation of misfortune.  He denied any 
perceptual or thought disorder.  His intellectual abilities 
were preserved.  Judgment and insight were fair.  The 
veteran's psychosis seemed to be well controlled at the time 
without evidence of obvious emotional disturbance during the 
interview.  The diagnosis was generalized anxiety disorder.  
The impression was psychosis, episodic psychotic reaction, 
probably related to anxiety reactions.  

VA outpatient treatment records dated February 1990 to 
November 1994 showed that the veteran was seen in the mental 
health clinic.  In February 1990 he was alert, oriented and 
responsive, with feelings of helplessness.  The veteran 
complained of sleeplessness at night.  His range of mood and 
affect were normal.  There was no thought disorder and 
cognition was intact.  The diagnoses included depression and 
mixed personality disorder.  In November 1990 the assessment 
was possible posttraumatic stress disorder (PTSD).  In April 
1991 the veteran felt depressed but did not appear to be in 
any acute distress.  His insight and judgment were fair and 
he was oriented to time, place and person.  The diagnosis was 
dysthymic disorder.  In January 1991 the veteran seemed more 
alert and vibrant than usual.  He responded to therapy and 
changes in life circumstances.  The veteran was depressed and 
agitated in February 1991 the assessment was depression.  In 
November 1994 the veteran appeared alert, coherent and 
oriented to time, place and person.  He had numerous 
financial, family and health problems but seemed to be coping 
very well.  His wife and children were very supportive toward 
him.  

The veteran was hospitalized in December 1990.  The diagnoses 
included generalized anxiety disorder.  He was conscious, 
coherent, fairly cooperative, anxious, apprehensive, tense, 
uptight, at times somewhat irritable and agitated admitting 
to periods of incomplete auditory hallucinations and feelings 
of suspiciousness.  His speech was average and relevant, 
though somewhat diminished in productivity and somewhat 
guarded.  Orientation was good.  Intellectual and memory 
functioning were adequate.  Insight and judgment were fair.  
The veteran denied suicidal or homicidal ideations throughout 
his entire stay in the hospital.  

In March 1991 the veteran was hospitalized with the diagnoses 
of dysthymic disorder, rule out major depressive disorder, 
rule out borderline personality disorder.  He was alert and 
oriented to time, place and person.  The veteran's mood was 
angry and his affect was labile.  His speech was coherent and 
relevant.  No hallucinations or delusions were present.  The 
veteran denied suicidal and homicidal ideations.  His memory, 
judgment and insight were fair.  His Global Assessment of 
Functioning (GAF) was 60 on admission.  A GAF score of 51 to 
60 indicates moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 44-47 (4th Ed. 1994) (DSM-IV).  GAF scores 
are intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical (or 
environmental) limitations."  Id.

Between April 1991 to May 1991 the veteran was hospitalized.  
The diagnoses included dysthymic disorder.  He was conscious, 
coherent, cooperative, very anxious and apprehensive.  He 
denied auditory or visual hallucinations.  The veteran 
exhibited no evidence of delusional thinking.  His speech was 
average and relevant though somewhat guarded.  Orientation 
was good, intellectual and memory functioning, insight and 
judgment were good.  The veteran denied suicidal or homicidal 
ideations throughout his entire stay in the hospital.  

The veteran was hospitalized from July 1991 to August 1991.  
The diagnoses included generalized anxiety disorder with 
depressive features.  He complained of nervousness and 
depression.  The veteran claimed that he felt tense and 
uptight most of the time with associated depressed feelings, 
pessimism, low energy, low self-interest and low self-esteem.  
He denied hallucinations, and no suicidal or homicidal ideas.  
However, abstraction, insight and judgment were impaired.  
Orientation and memory were preserved.  The veteran denied 
substance abuse.  

Between February 1992 to March 1992 the veteran was 
hospitalized.  He was conscious, coherent, fairly 
cooperative, anxious, apprehensive, tense, uptight, and at 
times somewhat irritable.  He admitted to periods of 
depression and denied auditory or visual hallucinations.  His 
speech was average and relevant and orientation was good.  
Intellectual and memory functioning were good.  Insight and 
judgment were fair.  The veteran denied suicidal or homicidal 
ideation.  The assessment was major depression with 
decompensation.

The veteran was hospitalized in September 1992 because of 
depression.  

The November 1992 West Volusia Hospital Emergency Department 
records showed that the veteran was seen for PTSD.  

The VA examined the veteran in February 1993.  He was 
somewhat detached and a little manneristic.  His speech was 
relevant, coherent and logical.  There were no delusions or 
hallucinations and his effect was appropriate.  The veteran's 
mood was somewhat depressed.  He described his moods as being 
very changeable and also somewhat tense.  The veteran 
abstracted proverbs well and he was oriented to time, place 
and person.  His memory was good for recent and remote events 
and he recalled 3 objects of 3 after 5 minutes.  Calculations 
were satisfactory and judgment and insight were good.  The 
diagnoses included general anxiety disorder with depressive 
features. 

In February 1993 the veteran was hospitalized with the 
diagnoses of major affective disorder (depression) with PTSD 
features.  At the time of admission he was depressed and 
anxious.  However, he was free from any delusions.  His 
memory for recent and remote events was mildly impaired and 
he had some difficulty concentrating.  

The July 1993 Medical Psychology Services, psychological 
evaluation disclosed that the following tests were 
administered, in addition to interviewing the veteran and his 
wife: the Mental Status Examination (MSE), the Wechsler Adult 
Intelligence Scale-Revised (WAIS-R), Wide Range Achievement 
Test-Revised (WRAT-R), Memory for Design Test (MFD) and the 
Minnesota Multiphasic Personality Inventory (MMPI).  

On the MSE the veteran demonstrated no clinically significant 
deviancy in terms of physiognomy, dress, bizarre behavioral 
traits, or loss of alertness.  His stream of thought 
contained appropriate, spontaneous content and was presented 
in an adequate, organized coherent manner.  No preoccupations 
were encountered.  His affect was congruent with material 
under discussion and he was not overtly resistant or 
oppositional.  He was aware as to person, place, time, and 
purpose, recited his alphabet without mistake; and, provided 
the names of four (4) recent Presidents in a requested, 
backward chronologic order.  He was able to perform his Digit 
Span task both forwards and backwards; accomplished minor 
arithmetic to include subtracted Serial Sevens; and correctly 
read a simple, eight (8)-word sentence.  He provided 
appropriate, abstract interpretations to two (2) common 
proverbs.  He was socially aware, had adequate judgment, but 
his insight into his condition(s) was marred by active 
promotion.  He did not complain of auditory or visual 
hallucinations, or delusions; did not present evidence of 
paranoid ideation; but complained of vivid nightmares to 
which he referred as part of his alleged PTSD.  In summary, 
the veteran did not demonstrate any 1oss of orientation; did 
not display difficulties with his memory functions 
(immediate, short-term, or remote) nor, did he have an 
impaired sensorium.  

On the WAIS-R the veteran was cooperative in performing all 
subtests and evidenced an adequate motivation to achieve at 
his best.  He was willing to persist and preserve, and 
demonstrated a reasonable sense of urgency.  He did not lose 
his attention and / or concentration, nor was he readily 
distractible.  However, he often would interject verbalized 
complaints of his alleged disorders (PTSD, depression, etc).  
His performance was accepted as a generally valid indication 
of his current level of intellectual functioning.  

The veteran's reproductions of the figures produced a score 
which p1aced him in the "normal category as related to 
organic brain dysfunction.  His performance did not suggest 
any deficit of immediate, and/or short-term memory, and did 
not indicate any loss of fine peripheral motor control.  His 
performance produced a profile on the validity scales in 
which he was reporting many unusual experiences and/or 
thoughts.  His clinical scales should be viewed with some 
caution. They were arrayed in a profile that was associated 
with attempted malingering.  No further interpretation was 
performed. The diagnostic impressions were attempted 
malingering, a personality disorder, not otherwise specified 
and multiple somatic complaints.  

The examiner indicated that the best summary statement for 
the veteran was that he appeared to be suffering from an 
entitlement syndrome.  That is, he could be anticipated to 
continue to appeal his VA disability rating; could be 
anticipated to continue to file Social Security disability 
applications; and could be anticipated to modify his 
complaints until he gets it right.  His clinical presentation 
was totally inconsistent with his alleged disorders.  In 
addition, there were discrepancies between the collateral 
informant's description of his behaviors and the veteran's 
description.  

In summary, the examiner did not believe that the veteran had 
any psychological disorder that would preclude him from 
active employment.  He retained an effective intelligence 
that allowed him to comprehend, understand, and remember 
verbal instructions and to carry them out without immediate 
or direct supervision.  The veteran did not display a 
deterioration of personal habit or hygiene, and this would be 
expected to carryover to a workplace.  He would not be 
distracting to co-workers and could interact appropriately 
with the general public.  By self- report and information 
provided by the collateral, one could not say he was having 
difficulties in performing activities of daily life; 
suffering from a constricted interest pattern; but, 
apparently had some difficulty in interacting with 
significant others.  

The veteran was hospitalized in August 1993.  The diagnoses 
included major depression.  His behavior was surly and 
unfriendly.  The veteran's affect was flat and his mood was 
depressed.  Thinking was slow, logical and linear.  There 
were no auditory or visual hallucinations and no ideas of 
reference.  The veteran reported paranoid thoughts 
surrounding episodes at Tuskegee Hospital, but reported not 
having these feelings before or after this event.  He was 
oriented to time, place and person.  In terms of memory, he 
got 2 out of 3 items on recall.  There was no difficulty 
repeating series of numbers.  The veteran reported gaps in 
long-term memory.  Intellectually his ability to do 
calculations was decreased.  Insight and judgment were poor.  
He had chronic feelings of suicidal ideation and he was vague 
when asked about current suicidal intent.  The veteran had a 
violent history in the past but denied any current homicidal 
thoughts.  The GAF was 60/80.  A GAF score of 61 to70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social or occupational 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  A GAF score of 71 to 
80 indicates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after a family argument); no more 
than slight impairment in social or occupational functioning.

In October 1993 the veteran was hospitalized, with the 
diagnoses of major depression, currently in remission; rule 
out PTSD, though doubtful; and personality disorder, not 
otherwise specified.  Psychological testing indicated 
avoidant and schizotypical personality traits.  Upon 
examination the veteran's affect was euthymic, thinking was 
logical and linear, and his speech was at a normal rate.  
Perceptually the veteran reported very detailed description 
of a flashback involving a battle scene.  He said that he had 
these about 10 times a year.  There were no triggering 
events, no auditory hallucinations, no delusions, and no 
ideas of reference.  The veteran was unable to do serial 
sevens but he was able to do serial threes.  His insight and 
judgment were fair.  He denied suicidal or homicidal 
ideations on admission.  The GAF was 60/70.  

The January 1994 Social and Industrial Survey report revealed 
that the veteran was unable to relate effectively with his 
family and others.  The only people he could tolerate were 
other veterans who understood his condition.  He had little 
contact with his parents who live in Florida.  He used to 
enjoy going to movies, but he avoids such outings because too 
many people are there.  Every time veteran wakes up, he has 
to make up reasons to stay alive.  The only reason he is 
alive is because he is too lazy to do anything to himself.  
He is always angry with his stepchildren and they have 
learned how to feel his moods.  They all attend therapy at 
the Atlanta VAMC.  His wife's daughter attended therapy once 
a week and her son attends a special group twice a week.  
Their father, who was a Vietnam veteran, committed suicide 
and her son associates the VA with his father's death.  The 
family does not lead a normal life and they don't associate 
with other people.  Their lifestyle is surrounded by doctors' 
visits.

The veteran was hospitalized in April 1995 with the diagnoses 
of bipolar disorder, mixed type.  He was admitted for 
nervousness, insomnia and suicidal thoughts.  The GAF on 
admission was 30 and on discharge was 60.  

At the August 1996 Travel Board hearing the veteran's 
attorney testified that the doctors diagnosed generalized 
anxiety and indicated that the veteran was unemployable 
because of it.  

The VA examined the veteran in May 1997.  His affect was 
constricted but normal tone and rate of voice were noted.  
There was no psychomotor retardation.  The veteran denied any 
alcohol or substance abuse.  The impression was that of 
affective instability, impulsivity, a history of 
assaultiveness, and occupational / interpersonal disruption.  
The dramatic flair of the veteran's presentation, his 
vagueness and overinclusiveness, as well as his descriptions 
of symptoms did not fit neatly into any predefined Axis I 
disorder.  The veteran's presentation supported a diagnosis 
of PTSD, bipolar disorder, or major depression.  He gave a 
history of panic attacks and severe anxiety.  The impressions 
were anxiety disorder, not otherwise specified, personality 
disorder, not otherwise specified with historic and 
narcissistic traits.  

In February 2000 the VA examined the veteran.  He appeared 
intelligent and answered questions directly but somewhat 
sparsely.  His mood was depressed and his affect was grossly 
constricted.  His thought and speech were logical and goal 
directed.  There was no perceptual disorder and he was 
oriented to time, place, person and situation.  His memory 
for recent events was somewhat poor had his memory for past 
events was good.  The veteran did not have suicidal ideas and 
his concentration was good.  He seemed to have considerable 
performance anxiety and did poorly on his serial sevens.  He 
was able to handle proverbs appropriately and was competent 
to handle his own affairs.  The diagnoses were depressive 
disorder and anxiety with phobic elements and occasional 
panic attacks.  The GAF was 55.  

The examiner commented that to reconcile the diagnoses, the 
veteran appeared to have had a personal style of becoming 
quite belligerent when conflict occurred and hospitalizing 
himself at those times.  There was no convincing evidence of 
a true manic episode.  No material in the chart referred to 
the panic attacks; they seemed to be of recent origin but 
possibly related to his ongoing mental illness.  No evidence 
of PTSD was seen.  

The criteria in the VA's SCHEDULE FOR RATING DISABILITIES, 
codified in C.F.R. Part 4, for evaluating the degree of 
impairment resulting from service-connected psychiatric 
disorders were changed during the course of the veteran's 
appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), with 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOGCPREC 11-97 
(Mar. 25, 1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  This determination depends on the facts of the 
particular case and therefore is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.

The veteran's service-connected anxiety neurosis is currently 
rated as 30 percent disabling.  Under the old criteria, a 30 
percent rating was warranted for definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Codes 
9400, 9440 (1996).  In Hood v. Brown, 4 Vet. App. 301 (1993), 
the Court stated that the term "definite" in 38 C.F.R. § 
4.132 was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 C.F.R. § 7104(d)(1) (West 1991).  
In precedent opinion, dated November 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).

A 50 percent disability rating was warranted under the old 
criteria where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Id.  A 70 percent rating was provided when the ability to 
maintain effective or favorable relationships was "severely" 
impaired and when the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  Id.  A 100 
percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or when 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran was demonstrably 
unable to obtain or retain employment.  Id.; see Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994) (holding that the criteria 
in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
rating were each independent bases for granting a 100 percent 
rating).

Under the new criteria, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Codes 9400, 9440 (1999).  The next higher 
or 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The revised criteria for a 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. Id.

Upon review, the Board is of the opinion that manifestations 
of the veteran's service-connected anxiety neurosis does not 
warrant a disability rating in excess of 30 percent under the 
provisions of the former or revised regulations for 
psychiatric disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(1999).  Manifestations of the veteran's service-connected 
psychiatric disorder have not produced occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short-and long-term memory, or 
impaired judgment and abstract thinking.  Moreover the 
ability to establish or maintain effective or favorable 
relationships with people due to the veteran's service-
connected psychiatric disorder has not been considerably 
impaired, nor has the reliability, flexibility, and 
efficiency levels been reduced as to result in considerable 
industrial impairment.  The VA and private psychiatric 
records consistently reported that the veteran was alert and 
oriented in all modalities; not suicidal or homicidal; 
judgment and insight were fair; his speech was coherent and 
relevant.  His thought processes were consistently logical 
and coherent, and thought content was consistently goal 
directed.  No perceptual abnormalities were elicited.  The 
global assessment functioning scores were mostly between 55 
to 80, from moderate symptoms to transient and expectable 
reactions to psychosocial stressors.  As noted above, the 30 
percent evaluation under the old criteria represents a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC 9-93 (Nov. 
9, 1993).  As such, the Board finds that the current 30 
percent disability evaluation is proper and a disability 
rating in excess thereof under the provisions of Diagnostic 
Codes 9400 and 9440 is not warranted.

II.  Stress Fracture of the Left Anterior Tibial Tuberosity 

The VA examined the veteran in June 1989.  There was no 
obvious deformity of either low extremity of either leg 
without localized point tenderness.  However, when standing, 
the left foot seemed to rotate more laterally by 
approximately 10-15 degrees than the right.  There was no 
obvious bony depression and the knees showed no limitation of 
motion, passive or active.  Torsion stressing produced no 
audible click.  The patella was well maintained in position 
without deformity and there was a slight increase in the 
mass, some minimal increase in the prominence of the left 
anterotibial tuberosity.  There were no ballottements other 
joint deformity.  The impressions were stress fracture of 
both legs without deformity or limitation, residual pain of 
legs, by history; internal derangement with dislocation 
patella left knee by history, no obvious deformity or 
limitation detected on examination.  

The examiner commented that in the face of all of the above 
history of injuries, it appeared that the veteran experienced 
these injuries and well may have the mentioned pathology.  
The possibility of rheumatoid type arthritis must be 
considered. 

VA outpatient treatment records dated February 1990 to April 
1991 showed that the veteran was seen for stress fracture 
residuals.  The February 1990 radiographic report revealed 
that there were transverse sclerotic lines through the 
cancerous bone in both distal tibial diaphyses consistent 
with previous fractures.  The cortex was intact without any 
lucencies to suggest a stressed fracture.  The impression was 
old stress fractures of the distal tibial diaphysis.  In 
April 1991 the assessment was leg pain secondary to an old 
stress fracture. 

The VA examined the veteran in February 1993.  Examination of 
the left leg demonstrated a prominent tibial tubercle with 
associated pain to palpation in this area.  Cruciate and 
collateral ligaments were intact.  The radiographic report 
revealed that there was no fracture, dislocation or 
destructive bony lesion.  There was a 1.5-cm separate bony 
ossicle along the anterior aspect of the tibial tubercle.  
The examiner commented that this most likely represented an 
accessory ossification center.  Tibia and fibula showed no 
fracture or other bony abnormality.  The diagnoses included 
status injury to the left leg.  

The VA examined the veteran in May 1997.  There was no 
asymmetry or soft tissue swelling.  He was able to squat to 
nearly full range and walked with a normal gait and posture.  
On applying digital pressure to the tibia, some discomfort 
was experienced when the pressure was applied at the level of 
7 inches above the ankles bilaterally.  However, there was no 
irregularity of the tibial shafts at those points.  The left 
tibial tuberosity was only slightly enlarged and there was no 
specific redness or increased heat around that structure.  
Only very mild tenderness was elicited.  The most anyone can 
say is perhaps it was residual from an old Osgood-Schlatter's 
disease.  X-rays of the tibia and fibula revealed no evidence 
of fracture or dislocation.  The joint space was well 
maintained.  A well corticated ossicle of the anterior 
portion of the tibial plateau, which was likely due to old 
trauma or tendonous injury, was noted.  The impression was 
negative left tibia and fibula.  The diagnoses included past 
history of mid tibial stress fractures with some subjective 
complaints and mild objective findings.  In the June 1997 
examination addendum the diagnosis was changed, based on 
review of the claims file, to residual bilateral pain 
syndrome from an old mid-tibial stress fracture.  

The VA examined the veteran in February 2000.  He complained 
of a dull constant pain at the tibial tubercle at the 
insertion of his patella tendon.  The veteran had occasional 
sharp stabbing pain.  The pain was worse with standing for 
protracted periods of time or walking long distances.  Upon 
examination the veteran demonstrated a prominent tibial 
tubercle with associated pain to palpation over the tubercle 
and insertion of his patella tendon.  Cruciate and collateral 
ligaments were intact.  Neurovascular status of the proximal 
tibia was intact.  The clinical impression was Osgood-
Schlatter's disease of the left knee with associated patella 
tendonitis.  

X-ray findings revealed normal mineralization, good 
preservation of medial and lateral joint line spaces as well 
as patellofemoral joint.  The veteran demonstrated a free 
ossicle overlying the tibial tubercle imbedded in the distal 
patella tendon.  This was consistent with a diagnosis of 
Osgood-Schaltter's disease.  No acute fracture or dislocation 
was noted.  The X-ray impression was bone changes consistent 
with Osgood-Schlatter's disease of the left knee.  

The examiner commented that as per Deluca v. Brown, the 
veteran was taken to the wellness side of the clinic and 
placed on a terminal knee extension device.  He attempted 
terminal knee extensions with his left knee and failed after 
the second repetition with increased complaints of pain in 
the area of the tibial tubercle.  The veteran was removed 
from the machine and did not demonstrate any loss of range of 
motion but an increase in antalgic gait in reference to his 
patella tendonitis and his residual from his Osgood-
Schlatter's disease.  

The veteran' s residuals of a nondiffuse stress fracture of 
the left anterior tibial tuberosity is rated under diagnostic 
code 5262, which provides a 10 percent rating for malunion of 
the tibia and fibula with slight disability, a 20 percent 
rating for moderate disability, and a 30 percent rating where 
there is marked disability.  Nonunion of the tibia and fibula 
requiring a brace is rated as 40 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5262 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  Impairment during exacerbations, or flare-
ups, of his condition has been demonstrated.  As noted during 
the examination, the veteran reported a dull constant pain at 
the tibial tubercle at the insertion of his patella tendon; 
occasional sharp stabbing pain and pain which was worse with 
standing for protracted periods of time or walking long 
distances.  Objective findings included a prominent tibial 
tubercle with associated pain to palpation over the tubercle 
and insertion of his patella tendon, associated patella 
tendonitis, bone changes consistent with Osgood-Schlatter's 
disease of the left knee.  There is, therefore, a basis for 
the assignment of a 10 percent schedular rating for the 
veteran's residuals of a nondiffuse stress fracture of the 
left anterior tibial tuberosity.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5262; 
DeLuca, supra.

After consideration of the slight functional loss associated 
with the veteran's residuals of a nondiffuse stress fracture 
of the left anterior tibial tuberosity, the Board finds that 
the veteran's disability is productive of slight, but no more 
than slight, impairment.  38 C.F.R. § 4.40; DeLuca v. Brown, 
8 Vet. App. 202(1995).  Therefore, a 10 percent rating is 
warranted.

As ankylosis, recurrent subluxation, lateral instability, 
removed or dislocated semilunar cartilage, with locking, 
pain, or effusion into the joint, nor genu recurvatum, have 
not been shown by the medical evidence of record, Diagnostic 
Codes 5256, 5257, 5258, 5259, and 5263 are not applicable.  
In determining a rating for a disability, the Board may only 
consider those factors, which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  

In reaching its decision the Board has carefully considered 
the history of the veteran's residuals of a nondiffuse stress 
fracture of the left anterior tibial tuberosity and possible 
application of other provisions of 38 C.F.R., Parts 3 and 4 
(pertaining to extra-schedular evaluation), notwithstanding 
whether the veteran or his representative requested such 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the veteran's disability is so exceptional or 
unusual, with factors such as marked interference with 
employment or repeated hospitalization, so as to render 
application of the regular schedular standards impractical 
and to thus warrant extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Urethral Papillomas

The service medical records showed that between August and 
September of 1988 the veteran was treated for papilloma 
urethral.  He complained of sharp pain in the lower quadrant 
of his abdomen and two episodes of gross hematuria.  The 
veteran reported blood in his urine and associated dysuria.  
The cystoscope record indicated that there were multiple 
tumors of distal urethral papillomas, which were biopsied.  
The impression was urethral papillomas.  The urethral biopsy 
revealed papillary inflamed hyperplastic epithelial process 
with changes consistent with condyloma acuminatum.  

The VA examined the veteran in June 1989.  The veteran 
reported that during early 1988, urinary frequency and with 
dysuria were noted.  He sought care for this but was given 
analgesics.  Eventually urinary studies were done which 
revealed evidence of urinary tract infection.  He was seen, 
evaluated, and underwent apparent cystoscopy at which time 
multiple polyps were found in the bladder.  These were 
biopsied and he was informed he had cancer of the bladder.  
He underwent, fulguration and removal of these polyps, and 
continues to have episodes of urinary frequency with dysuria.  
The last cystoscopy the veteran informed, was 1988, while on 
active duty.  The impressions were cancer of bladder, by 
history; no obvious deformity was seen on examination and 
urinary tract infection by history, no obvious deformity seen 
on examination.  The examiner commented that in the face of 
all of the above history of injuries, it appeared that the 
veteran experienced these injuries and well may have the 
mentioned pathology.  The possibility of Manchusin syndrome 
must be considered.  

VA outpatient treatment records dated September 1992 to 
October 1994 show that the veteran was seen for complaints of 
his urine backing up and an inability to pass water.  In 
September 1992 the assessments were difficulty in passing his 
urine / water; and possible urinary tract infection.  A 
history of urinary tract infection and papilloma urethral 
were noted and the provisional diagnosis was history of 
papilloma urethral in August 1991.  In October 1994 a history 
of papilloma urethral was indicated.  

In September 1992, while hospitalized in the psychiatric 
ward, the veteran was examined and worked up for a urinary 
tract infection, but none was found.  

The VA examined the veteran in February 1993.  Examination of 
the genitourinary system revealed that the veteran's testes 
and seminal vesicles were normal.  There is no evidence of 
past or present venereal disease and the rectal exam was 
negative.  The prostate examination was negative and the 
stool examination for blood was negative.

At the August 1996 Travel Board hearing the veteran's 
attorney testified that the veteran had abdominal pains and 
was diagnosed with tumors.  He stated that the record was 
replete with frequent hospital visits where the veteran went 
in vomiting, nauseated, with diarrhea and passing blood.  The 
veteran's attorney reported that the veteran was diagnosed 
with tumors and that ultimately laser surgery was performed, 
cutting out the tumors.  He described the tumors as benign 
and that the veteran has had problems with the scarring of 
the urethra ever since the surgery.  The veteran's attorney 
testified that the veteran had problems starting urination, 
stopping urination, and that he did not wear diapers.  He 
stated that the veteran could not control the muscles in his 
urethra.  The veteran's attorney reported that the 
medications given to treat his psychiatric disorders caused 
major a problem with urine retention and aggravated the 
veteran's urethral problems.  He indicated that the veteran 
was catheterized and was holding a tremendous amount of 
urine.  

Diagnostic Code 7529 provides that benign neoplasms of the 
genitourinary system will be rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. 
4.115b.  There is no evidence of renal dysfunction in the 
record, nor does the veteran contend that there is such 
dysfunction.  Rather, the veteran's chief complaint is 
voiding dysfunction.  

Voiding dysfunction will be rated as urine leakage, frequency 
or obstructed voiding. Continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants a 20 
percent evaluation.  A 40 percent disability evaluation is 
warranted when there is the required wearing of absorbent 
materials that must be changed 2 to 4 times per day.  A 60 
percent disability evaluation is warranted when there is the 
required use of an appliance or the wearing of absorbent 
materials that must be changed more than 4 times per day.  38 
C.F.R. 4.115a (1999).

A 10 percent evaluation is warranted for urinary frequency 
with daytime voiding interval between two and three hours, 
or; awakening to void two times per night.  A 20 percent 
evaluation requires urinary frequency with daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  A 40 percent evaluation 
requires urinary frequency with daytime voiding interval of 
less than one hour; or awakening to void five or more times 
per night.  38 C.F.R. 4.115a (1999).

Urinary retention requiring intermittent or continuous 
catheterization warrants a 30 percent evaluation.  Marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc; (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); (3) recurrent urinary tract infections secondary 
to obstruction; (4) stricture disease requiring periodic 
dilation every 2 to 3 months; warrants a 10 percent 
evaluation.  Obstructive symptomatology with or without 
stricture disease requiring dilation 1 to 2 times per year 
warrants a 0 percent evaluation.  38 C.F.R. § 4.115(a) 
(1999).

A 10 percent rating is warranted for urinary tract infection 
necessitating long-term drug therapy, 1 to 2 hospitalizations 
per year and/or requiring intermittent intensive management.  
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year) and/or 
requiring continuous intensive management warrants a 30 
percent rating.  38 C.F.R. § 4.115a (1999).

The evidence reflects that the veteran's service-connected 
urethral papillomas is primarily manifested by reports of 
problems starting and stopping urination, problems 
controlling the muscles of the urethra, problems with urine 
retention, and a history of urinary tract infections.  The 
service medical records showed that the veteran complained of 
two episodes of gross hematuria, reported blood in his urine 
and associated dysuria.  At the June 1989 VA examination the 
veteran reported that he continues to have episodes of 
urinary frequency with dysuria.  The impressions were cancer 
of bladder, by history; no obvious deformity was seen on 
examination and urinary tract infection by history, no 
obvious deformity seen on examination.  In September 1992 the 
assessments were difficulty in passing his urine / water; and 
possible urinary tract infection.  A history of urinary tract 
infection was noted.  

The medical records do not demonstrate that the veteran has 
voiding dysfunction productive of the aforementioned 
criteria.  At the August 1996 Travel Board hearing the 
veteran's attorney testified that the veteran did not wear 
absorbent materials.  The veteran has reported problems 
starting and stopping urination, problems controlling the 
muscles of the urethra, problems with urine retention, and a 
history of urinary tract infections.  However the medical 
records showed that in September 1992 a urinary tract 
infection was not found and at the February 1993 VA 
examination the veteran's testes and seminal vesicles were 
normal, the rectal exam was negative, and the prostate 
examination was negative and the stool examination for blood 
was negative.  Overall, the record does not support a finding 
that he requires wearing of absorbent materials which must be 
changed less than two times per day or urinary frequency with 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night; or marked obstructive 
symptomatology.  The evidence of record does not show that 
the veteran experienced urinary tract infections 
necessitating long-term drug therapy, 1 to 2 hospitalizations 
per year and/or requiring intermittent intensive management.  
Thus, an increased evaluation under these criteria is not 
warranted.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for a compensable evaluation for the veteran's service- 
connected urethral papillomas.  The benefit of the doubt 
doctrine is not applicable because the Board has determined 
that the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

In reaching its decision the Board has carefully considered 
the history of the veteran's urethral papillomas and possible 
application of other provisions of 38 C.F.R., Parts 3 and 4, 
(pertaining to extra-schedular evaluation) notwithstanding 
whether the veteran or his representative requested such 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the veteran's disability to be so exceptional or 
unusual, with factors such as marked interference with 
employment or repeated hospitalization, as to render 
application of the regular schedular standards impractical 
and warrant extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating for anxiety neurosis is denied.

A 10 percent rating is granted for residuals of a nondiffuse 
stress fracture of the left anterior tibial tuberosity, 
subject to the controlling regulations governing the payment 
of monetary benefits.

An increased (compensable) rating for service-connected 
urethral papillomas is denied. 


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

